 

Exhibit 10.1

 

OPEN MARKET SALE AGREEMENTSM

 

July 29, 2020

 

JEFFERIES LLC
520 Madison Avenue



New York, New York 10022

 

Ladies and Gentlemen:

 

Milestone Pharmaceuticals Inc., a corporation continued under the laws of the
Province of Québec, Canada (the “Company”), proposes, subject to the terms and
conditions stated herein, to issue and sell from time to time through Jefferies
LLC, as sales agent and/or principal (the “Agent”), the Company’s common shares
without par value (the “Common Shares”), having an aggregate offering price of
up to $50,000,000 on the terms set forth in this agreement (this “Agreement”).

 

Section 1. DEFINITIONS

 

(a)            Certain Definitions. For purposes of this Agreement, capitalized
terms used herein and not otherwise defined shall have the following respective
meanings:

 

“Affiliate” of a Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first- mentioned Person. The term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agency Period” means the period commencing on the date of this Agreement and
expiring on the earliest to occur of (x) the date on which the Agent shall have
placed the Maximum Program Amount pursuant to this Agreement and (y) the date
this Agreement is terminated pursuant to ‎Section 7.

 

“AMF” means the Autorité des marchés financiers (Québec).

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

 

“Floor Price” means the minimum price set by the Company in the Issuance Notice
below which the Agent shall not sell Shares during the applicable period set
forth in the Issuance Notice, which may be adjusted by the Company at any time
during the period set forth in the Issuance Notice by delivering written notice
of such change to the Agent and which in no event shall be less than $1.00
without the prior written consent of the Agent, which consent may be withheld in
the Agent’s sole discretion.

 



 



SM “Open Market Sale Agreement” is a service mark of Jefferies LLC

 



 

 

 

“Issuance Amount” means the aggregate Sales Price of the Shares to be sold by
the Agent pursuant to any Issuance Notice.

 

“Issuance Notice” means a written notice delivered to the Agent by the Company
in accordance with this Agreement in the form attached hereto as Exhibit A that
is executed by its Chief Executive Officer, President or Chief Financial
Officer.

 

“Issuance Notice Date” means any Trading Day during the Agency Period that an
Issuance Notice is delivered pursuant to ‎Section 3(b)(i).

 

“Issuance Price” means the Sales Price less the Selling Commission.

 

“Maximum Program Amount” means Common Shares with an aggregate Sales Price of
the lesser of (a) the number or dollar amount of Common Shares registered under
the effective Registration Statement (defined below) pursuant to which the
offering is being made, (b) the number or dollar amount of Common Shares
permitted to be sold under Form S-3 (including General Instruction I.B.6
thereof, if applicable), or (c) the number or dollar amount of Common Shares for
which the Company has filed a Prospectus (defined below).

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental authority or other entity of any kind.

 

“Principal Market” means the Nasdaq Global Select Market or such other national
securities exchange on which the Common Shares, including any Shares, are then
listed.

 

“Sales Price” means the actual sale execution price of each Share placed by the
Agent pursuant to this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

“Selling Commission” means three percent (3.0%) of the gross proceeds of Shares
sold pursuant to this Agreement, or as otherwise agreed between the Company and
the Agent with respect to any Shares sold pursuant to this Agreement.

 

“Settlement Date” means the second business day following each Trading Day
during the period set forth in the Issuance Notice on which Shares are sold
pursuant to this Agreement, when the Company shall deliver to the Agent the
amount of Shares sold on such Trading Day and the Agent shall deliver to the
Company the Issuance Price received on such sales.

 

“Shares” shall mean the Company’s Common Shares issued or issuable pursuant to
this Agreement.

 



 2 

 

 

“Trading Day” means any day on which the Principal Market is open for trading.

 



Section 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to, and agrees with, the Agent that as of
(1) the date of this Agreement, (2) each Issuance Notice Date, (3) each
Settlement Date, (4) each Triggering Event Date with respect to which the
Company is required to deliver a certificate pursuant to Section 4(p) and
(5) each Time of Sale (each of the times referenced above is referred to herein
as a “Representation Date”), except as may be disclosed in the Prospectus
(including any documents incorporated by reference therein and any supplements
thereto) on or before a Representation Date:

 

(a)            Registration Statement. The Company has prepared and filed with
the Commission a shelf registration statement on Form S-3 (File No. 333-239318)
that contains a base prospectus (the “Base Prospectus”). Such registration
statement registers the issuance and sale by the Company of the Shares under the
Securities Act. The Company may file one or more additional registration
statements from time to time that will contain a base prospectus and related
prospectus or prospectus supplement, if applicable, with respect to the Shares.
Except where the context otherwise requires, such registration statement(s),
including any information deemed to be a part thereof pursuant to Rule 430B
under the Securities Act, including all financial statements, exhibits and
schedules thereto and all documents incorporated or deemed to be incorporated
therein by reference pursuant to Item 12 of Form S-3 under the Securities Act as
from time to time amended or supplemented, is herein referred to as the
“Registration Statement,” and the prospectus constituting a part of such
registration statement(s), together with any prospectus supplement filed with
the Commission pursuant to Rule 424(b) under the Securities Act relating to a
particular issuance of the Shares, including all documents incorporated or
deemed to be incorporated therein by reference pursuant to Item 12 of Form S-3
under the Securities Act, in each case, as from time to time amended or
supplemented, is referred to herein as the “Prospectus,” except that if any
revised prospectus is provided to the Agent by the Company for use in connection
with the offering of the Shares that is not required to be filed by the Company
pursuant to Rule 424(b) under the Securities Act, the term “Prospectus” shall
refer to such revised prospectus from and after the time it is first provided to
the Agent for such use. The Registration Statement at the time it originally
became effective is herein called the “Original Registration Statement.” As used
in this Agreement, the terms “amendment” or “supplement” when applied to the
Registration Statement or the Prospectus shall be deemed to include the filing
by the Company with the Commission of any document under the Exchange Act after
the date hereof that is or is deemed to be incorporated therein by reference.

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in or “part of” the
Registration Statement or the Prospectus (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in or otherwise deemed under the Securities Act to be a part of or
included in the Registration Statement or the Prospectus, as the case may be, as
of any specified date; and all references in this Agreement to amendments or
supplements to the Registration Statement or the Prospectus shall be deemed to
mean and include, without limitation, the filing of any document under the
Exchange Act which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date. The Company’s obligations under this Agreement to furnish,
provide or deliver or make available copies of any report or statement shall be
deemed satisfied if the same is filed with the Commission through its Electronic
Data Gathering, Analysis and Retrieval system (“EDGAR”).

 



 3 

 





 

At the time the Original Registration Statement was declared effective and at
the time the Company’s most recent annual report on Form 10-K was filed with the
Commission, if later, the Company met the then-applicable requirements for use
of Form S-3 under the Securities Act. During the Agency Period, each time the
Company files an annual report on Form 10-K the Company will meet the
then-applicable requirements for use of Form S-3 under the Securities Act.

 

(b)            Compliance with Registration Requirements. The Original
Registration Statement and any registration statement filed under
Rule 462(b) under the Securities Act (a “Rule 462(b) Registration Statement”)
have been declared effective by the Commission or become effective under the
Securities Act, if any. The Company has complied to the Commission’s
satisfaction with all requests of the Commission for additional or supplemental
information, if any. No stop order suspending the effectiveness of the
Registration Statement or any Rule 462(b) Registration Statement is in effect
and no proceedings for such purpose have been instituted or are pending or, to
the Company’s knowledge, are contemplated or threatened by the Commission.

 

The Prospectus when filed complied in all material respects with the Securities
Act and, if filed with the Commission through EDGAR (except as may be permitted
by Regulation S-T under the Securities Act), was identical to the copy thereof
delivered to the Agent for use in connection with the issuance and sale of the
Shares. Each of the Registration Statement, any Rule 462(b) Registration
Statement and any post-effective amendment or supplement thereto, at the time it
became or becomes effective and at each Representation Date, complied and will
comply in all material respects with the Securities Act and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. As of the date of this Agreement, the Prospectus and any Free
Writing Prospectus (as defined below) considered together (collectively, the
“Time of Sale Information”) did not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The Prospectus as of its date, did not, and at each Settlement Date, the
Prospectus, as amended or supplemented, will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the three
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment or supplement thereto, or the Prospectus, or any
amendments or supplements thereto, or the Time of Sale Information, made in
reliance upon and in conformity with information relating to the Agent furnished
to the Company in writing by the Agent expressly for use therein, it being
understood and agreed that the only such information furnished by the Agent to
the Company consists of the information described in ‎Section 6 below. There are
no contracts or other documents required to be described in the Prospectus or to
be filed as exhibits to the Registration Statement which have not been described
or filed as required. The Registration Statement and the offer and sale of the
Shares as contemplated hereby meet the requirements of Rule 415 under the
Securities Act and comply in all material respects with said rule.

 



 4 

 





 

(c)            Ineligible Issuer Status. The Company is not an “ineligible
issuer” in connection with the offering of the Shares pursuant to Rules 164, 405
and 433 under the Securities Act. Any Free Writing Prospectus that the Company
is required to file pursuant to Rule 433(d) under the Securities Act has been,
or will be, filed with the Commission in accordance with the requirements of the
Securities Act. Each Free Writing Prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or that was
prepared by or on behalf of or used or referred to by the Company complies or
will comply in all material respects with the requirements of Rule 433 under the
Securities Act including timely filing with the Commission or retention where
required and legending, and each such Free Writing Prospectus, as of its issue
date and at all subsequent times through the completion of the issuance and sale
of the Shares did not, does not and will not include any information that
conflicted, conflicts with or will conflict with the information contained in
the Registration Statement or the Prospectus, including any document
incorporated by reference therein. Except for the Free Writing Prospectuses, if
any, and electronic road shows, if any, furnished to you before first use, the
Company has not prepared, used or referred to, and will not, without your prior
consent, which consent shall not be unreasonably withheld or delayed, prepare,
use or refer to, any Free Writing Prospectus.

 

(d)            Incorporated Documents. The documents incorporated or deemed to
be incorporated by reference in the Registration Statement and the Prospectus,
at the time they were filed with the Commission, complied in all material
respects with the requirements of the Exchange Act, as applicable, and, when
read together with the other information in the Prospectus, do not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(e)            Exchange Act Compliance. The documents incorporated or deemed to
be incorporated by reference in the Prospectus, at the time they were or
hereafter are filed with the Commission, and any Free Writing Prospectus or
amendment or supplement thereto complied and will comply in all material
respects with the requirements of the Exchange Act, and, when read together with
the other information in the Prospectus, at the time the Registration Statement
and any amendments thereto become effective and at each Time of Sale (as defined
below), as the case may be, will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(f)             Statistical and Market-Related Data. All statistical,
demographic and market-related data included in the Registration Statement or
the Prospectus are based on or derived from sources that the Company believes,
after reasonable inquiry, to be reliable and accurate. To the extent required,
the Company has obtained the written consent for the use of such data from such
sources.

 

(g)           Disclosure Controls and Procedures; Deficiencies in or Changes to
Internal Control Over Financial Reporting. The Company has established and
maintains disclosure controls and procedures (as defined in Rules 13a-15 and
15d-15 under the Exchange Act), which (i) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared; (ii) have been evaluated by management of the Company for
effectiveness as of the end of the Company’s most recent fiscal quarter; and
(iii) are effective in all material respects to perform the functions for which
they were established. Since the end of the Company’s most recent audited fiscal
year, there have been no significant deficiencies or material weaknesses in the
Company’s internal control over financial reporting (whether or not remediated)
and no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company is not aware of
any change in its internal control over financial reporting that has occurred
during its most recent fiscal quarter that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.



 

 5 

 















  

(h)           This Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.

 

(i)             Authorization of the Shares. The Shares have been duly
authorized for issuance and sale pursuant to this Agreement and, when issued and
delivered by the Company against payment therefor pursuant to this Agreement,
will be validly issued, fully paid and nonassessable, and the issuance and sale
of the Shares is not subject to any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase the Shares.

 

(j)             No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.

 

(k)            No Material Adverse Change. Except as otherwise disclosed in the
Registration Statement and the Prospectus, subsequent to the respective dates as
of which information is given in the Registration Statement and the Prospectus:
(i) there has been no material adverse change, or any development that could be
expected to result in a material adverse change, in (A) the condition, financial
or otherwise, or in the earnings, business, properties, operations, operating
results, assets, liabilities or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and the
Subsidiary (as defined below), considered as one entity or (B) the ability of
the Company to consummate the transactions contemplated by this Agreement or
perform its obligations hereunder (any such change being referred to herein as a
“Material Adverse Change”); (ii) the Company and the Subsidiary, considered as
one entity, have not incurred any material liability or obligation, indirect,
direct or contingent, including without limitation any losses or interference
with their business from fire, explosion, flood, earthquakes, accident or other
calamity, whether or not covered by insurance, or from any strike, labor dispute
or court or governmental action, order or decree, that are material,
individually or in the aggregate, to the Company and the Subsidiary, considered
as one entity, and have not entered into any transactions not in the ordinary
course of business; and (iii) there has not been any material decrease in the
share capital or any material increase in any short-term or long-term
indebtedness of the Company or the Subsidiary and there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company, by the Subsidiary on any class of capital stock,
or any repurchase or redemption by the Company or the Subsidiary of any class of
share capital or capital stock, as applicable.

 



 6 

 

 



(l)             Independent Accountants. PricewaterhouseCoopers LLP, which has
expressed its opinion with respect to the financial statements (which term as
used in this Agreement includes the related notes thereto) filed with the
Commission as a part of the Registration Statement and the Prospectus, is (i) an
independent registered public accounting firm as required by the Securities Act,
the Exchange Act, and the rules of the Public Company Accounting Oversight Board
(“PCAOB”), (ii) in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X under the
Securities Act and (iii) a registered public accounting firm as defined by the
PCAOB whose registration has not been suspended or revoked and who has not
requested such registration to be withdrawn.

 

(m)           Financial Statements. The financial statements filed with the
Commission as a part of the Registration Statement and the Prospectus present
fairly, in all material respects, the consolidated financial position of the
Company and the Subsidiary as of the dates indicated and the results of their
operations, changes in shareholders’ equity and cash flows for the periods
specified. Such financial statements have been prepared in conformity with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto, and except in the case of
unaudited financial statements, which are subject to normal and recurring
year-end adjustments and do not contain all footnotes as permitted by the
applicable rules of the Commission. The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Registration
Statement fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto. No other financial statements or supporting schedules are
required to be included in the Registration Statement or the Prospectus. To the
Company’s knowledge, no person who has been suspended or barred from being
associated with a registered public accounting firm, or who has failed to comply
with any sanction pursuant to Rule 5300 promulgated by the PCAOB, has
participated in or otherwise aided the preparation of, or audited, the financial
statements or other financial data filed with the Commission as a part of the
Registration Statement and the Prospectus.

 

(n)            Company’s Accounting System. The Company and the Subsidiary make
and keep books and records that are accurate in all material respects and
maintain a system of internal accounting controls designed to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Registration Statement and
the Prospectus fairly presents the information called for in all material
respects and is prepared in accordance with the Commission's rules and
guidelines applicable thereto.

 



 7 

 

 

(o)            Incorporation and Valid Existence of the Company. The Company has
been duly continued and is validly existing as a corporation under the Business
Corporations Act (Québec) and has the corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Registration Statement and the Prospectus and to enter into and perform its
obligations under this Agreement.





 

(p)            Subsidiaries. The Company has no “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X under the Securities Act). The Company
has no subsidiaries (for purposes of this Agreement, as defined in Rule 405
under the Securities Act) other than Milestone Pharmaceuticals USA, Inc., a
Delaware corporation (the “Subsidiary”). The Subsidiary has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware and has the power and authority (corporate or
other) to own, lease and operate its properties and to conduct its business as
described in the Registration Statement and the Prospectus. The Subsidiary is
duly qualified as a foreign corporation to transact business and is in good
standing in the State of North Carolina and each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to be so qualified
or in good standing would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change. All of the issued and
outstanding shares of capital stock or other equity or ownership interests of
the Subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company directly free and clear of any
security interest, mortgage, pledge, lien, encumbrance or adverse claim. None of
the outstanding capital stock in the Subsidiary was issued in violation of
preemptive or similar rights of any security holder of the Subsidiary. The
organizational documents of the Subsidiary comply in all material respects with
the requirements of its jurisdiction of incorporation and are in full force and
effect. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the Subsidiary.

 

(q)            Capitalization and Other Share Capital Matters. The authorized,
issued and outstanding share capital of the Company is as set forth in the
Registration Statement and the Prospectus. The Common Shares (including the
Shares) conform in all material respects to the description thereof contained in
the Prospectus. All of the issued and outstanding Common Shares have been duly
authorized and validly issued, are fully paid and nonassessable and have been
issued in compliance with all U.S. and Canadian federal, state and provincial
securities laws. None of the outstanding Common Shares was issued in violation
of any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any share capital of the Company or the
Subsidiary other than those described in the Registration Statement and the
Prospectus. The descriptions of the Company’s share option, share bonus and
other share plans or arrangements, and the options or other rights granted
thereunder, set forth in the Registration Statement and the Prospectus
accurately and fairly presents, in all material respects, the information
required to be shown with respect to such plans, arrangements, options and
rights.

 

(r)            Stock Exchange Listing. The Common Shares are registered pursuant
to Section 12(b) or 12(g) of the Exchange Act and are listed on the Principal
Market, and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Shares under the Exchange
Act or delisting the Common Shares from the Principal Market, nor has the
Company received any notification that the Commission or the Principal Market is
contemplating terminating such registration or listing. To the Company’s
knowledge, it is in compliance with all applicable listing requirements of the
Principal Market.

 



 8 

 





 

(s)            Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. Neither the Company nor the Subsidiary is
in violation of its articles or by-laws or similar organizational documents, as
applicable, or is in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, loan, credit agreement,
note, lease, license agreement, contract, franchise or other instrument
(including, without limitation, any pledge agreement, security agreement,
mortgage or other instrument or agreement evidencing, guaranteeing, securing or
relating to indebtedness) to which the Company or the Subsidiary is a party or
by which it or any of them may be bound, or to which any of their respective
properties or assets are subject (each, an “Existing Instrument”), except for
such Defaults as could not be expected, individually or in the aggregate, to
result in a Material Adverse Change. The Company’s execution, delivery and
performance of this Agreement, consummation of the transactions contemplated
hereby and by the Registration Statement and the Prospectus and the issuance and
sale of the Shares (including the use of proceeds from the sale of the Shares as
described in the Registration Statement and the Prospectus under the caption
“Use of Proceeds”) (i) have been duly authorized by all necessary corporate
action and will not result in any violation of the provisions of the articles or
by-laws or similar organizational documents, as applicable, of the Company or
the Subsidiary (ii) will not conflict with or constitute a breach of, or Default
or a Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or the Subsidiary pursuant to, or require the consent of
any other party to, any Existing Instrument and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or the Subsidiary, except in the case of
(ii) and (iii) as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of this Agreement and consummation
of the transactions contemplated hereby and by the Registration Statement and
the Prospectus, except such as have been obtained or made by the Company and are
in full force and effect under the Securities Act and such as may be required
under applicable state securities or blue sky laws or FINRA (as defined below).
As used herein, a “Debt Repayment Triggering Event” means any event or condition
which gives, or with the giving of notice or lapse of time would give, the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or the
Subsidiary.

 

(t)            No Material Actions or Proceedings. Except as otherwise disclosed
in the Prospectus, there is no action, suit, proceeding, inquiry or
investigation brought by or before any legal or governmental entity now pending
or, to the Company’s knowledge, threatened, against or affecting the Company or
the Subsidiary, which would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change. No material labor dispute
with the employees of the Company or the Subsidiary, or with the employees of
any principal supplier, manufacturer, customer or contractor of the Company,
exists or, to the Company’s knowledge, is threatened or imminent.

 



 9 

 





 

(u)            Intellectual Property Rights. The Company and the Subsidiary own,
or have obtained valid and enforceable licenses, if any, for, the inventions,
patent applications, patents, trademarks, trade names, service names,
copyrights, trade secrets and other intellectual property described in the
Registration Statement and the Prospectus as being owned or licensed by them or
which are necessary for the conduct of their respective businesses as currently
conducted or as currently proposed to be conducted (collectively, “Intellectual
Property”), except where the failure to have such Intellectual Property would
not reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Change. To the Company's knowledge: (i) there are no third
parties who have rights to any Intellectual Property that is disclosed in the
Registration Statement and the Prospectus; and (ii) there is no infringement by
third parties of any Intellectual Property. There is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others:
(A) challenging the Company’s rights in or to any Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
action, suit, proceeding or claim; (B) challenging the validity, enforceability
or scope of any material Intellectual Property, and the Company is unaware of
any facts which would form a reasonable basis for any such action, suit,
proceeding or claim; or (C) asserting that the Company or the Subsidiary
infringes or otherwise violates, or would, upon the commercialization of any
product or service described in the Registration Statement or the Prospectus as
under development, infringe or violate, any patent, trademark, trade name,
service name, copyright, trade secret or other proprietary rights of others, and
the Company is unaware of any facts which would form a reasonable basis for any
such action, suit, proceeding or claim. The product candidates described in the
Registration Statement and the Prospectus as under development by the Company or
the Subsidiary fall within the scope of the claims of one or more patents owned
by, or exclusively licensed to, the Company or the Subsidiary.

 

(v)            All Necessary Permits, etc. Except as otherwise disclosed in the
Prospectus, the Company and the Subsidiary possess such valid and current
certificates, authorizations or permits required by state, federal, provincial
or foreign regulatory agencies or bodies to conduct their respective businesses
as currently conducted and as described in the Registration Statement or the
Prospectus (“Permits”), except where the failure to so possess would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change. Neither the Company nor the Subsidiary is in violation
of, or in default under, any of the Permits or has received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit, except as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change.

 

(w)           Title to Properties. Except as otherwise disclosed in the
Prospectus, the Company and the Subsidiary have good and marketable title to all
of the real and personal property or, in Québec, good and valid title to all
real property and all personal property and other assets reflected as owned in
the financial statements referred to in ‎Section 2(m)  above (or elsewhere in
the Registration Statement or the Prospectus, in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, adverse claims and
other defects, except where the failure to so possess would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Change. The real property, improvements, equipment and personal property held
under lease by the Company or the Subsidiary are held under valid and
enforceable leases, with such exceptions as are not material and do not
materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Company or the
Subsidiary.

 



 10 

 





 

(x)            Tax Law Compliance. The Company and the Subsidiary have filed all
U.S. and Canadian federal and material state, provincial, municipal and local
and any other foreign tax returns that are required to be filed or have properly
requested extensions thereof and have paid all taxes required to be paid by any
of them and, if due and payable, any related or similar assessment, fine or
penalty levied against any of them except as may be contested in good faith and
by appropriate proceedings and except where the failure to file or pay would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in
‎Section 2(m) above in respect of all U.S. and Canadian federal, state,
provincial, municipal, local and foreign taxes for all periods as to which the
tax liability of the Company or the Subsidiary has not been finally determined,
except where the failure to make such adequate charge, accrual or reserve would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change.

 

(y)            Company Not an “Investment Company.” The Company is not, and will
not be, either after receipt of payment for the Shares or after the application
of the proceeds therefrom as described under “Use of Proceeds” in the
Registration Statement or the Prospectus, required to register as an “investment
company” under the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

 

(z)            Insurance. Except as otherwise disclosed in the Prospectus, each
of the Company and the Subsidiary are insured by recognized, financially sound
and reputable institutions with policies in such amounts and with such
deductibles and covering such risks as are generally deemed adequate and
customary for their businesses including, but not limited to, policies covering
material real and personal property owned or leased by the Company and the
Subsidiary against theft, damage, destruction, acts of vandalism and earthquakes
and policies covering the Company and the Subsidiary for product liability
claims and clinical trial liability claims. The Company has no reason to believe
that it or the Subsidiary will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that could not be expected to result in
a Material Adverse Change. Neither the Company nor the Subsidiary has been
denied any insurance coverage which it has sought or for which it has applied.

 

(aa)          No Price Stabilization or Manipulation; Compliance with Regulation
M. Neither the Company nor the Subsidiary has taken, directly or indirectly, and
excluding any activities by the Agent, any action designed to or that might
cause or result in stabilization or manipulation of the price of the Common
Shares or of any “reference security” (as defined in Rule 100 of Regulation M
under the Exchange Act (“Regulation M”)) with respect to the Common Shares,
whether to facilitate the sale or resale of the Shares or otherwise, and has
taken no action which would directly or indirectly violate Regulation M.

 



 11 

 

 

(bb)          Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or the Subsidiary or any other
person required to be described in the Registration Statement or the Prospectus
which have not been described as required.





 

(cc)          FINRA Matters. All of the information provided to the Agent or to
counsel for the Agent by the Company, and, to the Company’s knowledge, its
officers and directors, its counsel and the holders of any securities (debt or
equity) or options to acquire any securities of the Company in connection with
the offering of the Shares is true, complete and correct in all material
respects and compliant with Financial Industry Regulatory Authority, Inc.’s
(“FINRA”) rules and any letters, filings or other supplemental information
provided to FINRA pursuant to FINRA Rules or NASD Conduct Rules is true,
complete and correct in all material respects. The Company meets the
requirements for use of Form S-3 under the Securities Act specified in FINRA
Rule 5110(b)(7)(C)(i).

 

(dd)          No Unlawful Contributions or Other Payments. Except as otherwise
disclosed in the Prospectus, neither the Company nor the Subsidiary nor, to the
Company’s knowledge, any employee or agent of the Company or the Subsidiary, has
made any contribution or other payment to any official of, or candidate for, any
federal, state, provincial or foreign office in violation of any law or of the
character required to be disclosed in the Registration Statement and the
Prospectus.

 

(ee)          Compliance with Environmental Laws. Except as described in the
Prospectus and except as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Change; (i) neither the Company
nor the Subsidiary is in violation of any federal, state, provincial, local or
foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (ii) the
Company and the Subsidiary have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (iii) there are no pending or, to the Company’s knowledge,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or the Subsidiary and (iv) to the Company’s knowledge, there are no
events or circumstances that might reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against or affecting the Company
or the Subsidiary relating to Hazardous Materials or any Environmental Laws.

 



 12 

 

 

(ff)           ERISA and Pension Compliance. Except as otherwise disclosed in
the Prospectus, the Company and the Subsidiary and any “employee benefit plan”
(as defined under the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, the
Subsidiary or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or the Subsidiary, any member of any group of organizations described in
Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”) of which the Company or the Subsidiary is a member. No “reportable
event” (as defined under ERISA) has occurred or is reasonably expected to occur
with respect to any “employee benefit plan” established or maintained by the
Company, the Subsidiary or any of their ERISA Affiliates. No “employee benefit
plan” established or maintained by the Company, the Subsidiary or any of their
ERISA Affiliates, if such “employee benefit plan” were terminated, would have
any “amount of unfunded benefit liabilities” (as defined under ERISA). Neither
the Company, the Subsidiary nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan”
established or maintained by the Company, the Subsidiary or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualification. Neither the Company nor the
Subsidiary has any actual or contingent liability or obligation to or in respect
of any employee benefit plan with a “defined benefit provision” (within the
meaning of subsection 147.1(1) of the Income Tax Act (Canada)), or any other
plan that is required to be registered pursuant to applicable pension benefit
standards legislation of provincial or federal jurisdiction in Canada, including
without limitation the Supplemental Pension Plans Act (Québec).





 

(gg)         Brokers. Except as otherwise disclosed in the Prospectus, there is
no broker, finder or other party that is entitled to receive from the Company
any brokerage or finder’s fee or other fee or commission as a result of any
transactions contemplated by this Agreement.

 

(hh)          No Outstanding Loans or Other Extensions of Credit. The Company
does not have any outstanding extension of credit, in the form of a personal
loan, to or for any director or executive officer (or equivalent thereof) of the
Company except for such extensions of credit as are expressly permitted by
Section 13(k) of the Exchange Act.

 

(ii)            Compliance with Laws. The Company and the Subsidiary have been
and are in compliance with all applicable laws, rules and regulations
(including, for the avoidance of doubt, all applicable Canadian and U.S.
securities laws), except where failure to be so in compliance would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change.

 

(jj)            Dividend Restrictions. Except as disclosed in the Prospectus,
the Subsidiary is not prohibited or restricted, directly or indirectly, from
paying dividends to the Company, or from making any other distribution with
respect to the Subsidiary’s equity securities or from repaying to the Company
any amounts that may from time to time become due under any loans or advances to
the Subsidiary from the Company or from transferring any property or assets to
the Company.

 



 13 

 

 

 

(kk)         Anti-Corruption and Anti-Bribery Laws. Neither the Company nor the
Subsidiary nor any director, officer, or employee of the Company or the
Subsidiary, nor to the knowledge of the Company, any agent, affiliate or other
person acting on behalf of the Company or the Subsidiary has, in the course of
its actions for, or on behalf of, the Company or the Subsidiary (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made or taken any act in
furtherance of an offer, promise, or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government official or
employee, including of any government-owned or controlled entity or public
international organization, or any political party, party official, or candidate
for political office; (iii) violated or is in violation of any provision of the
U.S. Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), the
Corruption of Foreign Public Officials Act (Canada), the UK Bribery Act 2010, or
any other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
authorized, requested, or taken an act in furtherance of any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment or
benefit. The Company and the Subsidiary and, to the Company’s knowledge, the
Company’s affiliates have conducted their respective businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

(ll)           Money Laundering Laws. The operations of the Company and the
Subsidiary are, and have been conducted at all times, in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or the Subsidiary with respect to the Money Laundering Laws is pending or, to
the Company’s knowledge, threatened.

 

(mm)       Clinical Data and Regulatory Compliance. The preclinical tests and
clinical trials, and other studies (collectively, “studies”) that are described
in, or the results of which are referred to in, the Registration Statement or
the Prospectus were and, if still pending, are being conducted in all material
respects in accordance with the protocols, procedures and controls designed and
approved for such studies and with standard medical and scientific research
procedures; each description of the results of such studies is accurate and
complete in all material respects and fairly presents the data derived from such
studies, and the Company and the Subsidiary have no knowledge of any other
studies the results of which are inconsistent with, or otherwise call into
question, the results described or referred to in the Registration Statement or
the Prospectus; the Company and the Subsidiary have made all such filings and
obtained all such approvals as may be required by the Food and Drug
Administration of the U.S. Department of Health and Human Services or any
committee thereof or from any other U.S. or foreign government or drug or
medical device regulatory agency, or health care facility Institutional Review
Board (collectively, the “Regulatory Agencies”); neither the Company nor the
Subsidiary has received any notice of, or correspondence from, any Regulatory
Agency requiring the termination, suspension or modification of any clinical
trials that are described or referred to in the Registration Statement or the
Prospectus; and the Company and the Subsidiary have each operated and currently
are in compliance in all material respects with all applicable rules,
regulations and policies of the Regulatory Agencies.

 



14

 

 

(nn)        Sanctions. Neither the Company nor the Subsidiary, directors,
officers, or employees, nor, to the Company’s knowledge, after due inquiry, any
agent, affiliate or other person acting on behalf of the Company or the
Subsidiary is currently the subject or the target of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”) or the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury of the United
Kingdom, Global Affairs Canada or other relevant sanctions authority
(collectively, “Sanctions”); nor is the Company or the Subsidiary located,
organized or resident in a country or territory that is the subject or the
target of Sanctions, including, without limitation, Crimea, Cuba, Iran, North
Korea, and Syria; and the Company will not directly or indirectly use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to the Subsidiary, or any joint venture partner or other person or
entity, for the purpose of financing the activities of or business with any
person, or in any country or territory, that at the time of such financing, is
the subject or the target of Sanctions or in any other manner that will result
in a violation by any person (including any person participating in the
transaction whether as underwriter, advisor, investor or otherwise) of
applicable Sanctions. For the past five years, the Company and the Subsidiary
have not knowingly engaged in and are not now knowingly engaged in any dealings
or transactions with any person that at the time of the dealing or transaction
is or was the subject or the target of Sanctions or with any Sanctioned Country.

  

(oo)        Sarbanes-Oxley. The Company is in compliance, in all material
respects, with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated thereunder.

 

(pp)        Canadian Reporting Issuer. The Company is a reporting issuer in the
Province of Québec and is not on the list of defaulting reporting issuers
maintained by the AMF. The Company has not filed any confidential material
changes reports that remain confidential at the date hereof.

 

(qq)        Québec Securities Laws. The Company has complied with the securities
laws of the Province of Québec, including the rules and regulations made
thereunder together with applicable published national and local instruments,
policy statements, notices, blanket rulings and orders of the AMF, and all
discretionary rulings and orders applicable to the Company, if any, of the
Canadian securities commissions required to be complied with by the Company in
order to sell the Shares outside Canada as contemplated by this Agreement. To
the Company’s knowledge, no order, ruling or decision of any court or any
securities regulatory authority in Canada is in effect that restricts or ceases
trades in securities of the Company.

 

(rr)          Section 12 Order. The Company has obtained from the AMF an order
under Section 12 of the Québec Securities Act allowing the sales thereunder of
Common Shares to persons established outside the Province of Québec, Canada.

 

(ss)         Duties, Transfer Taxes, Etc. No stamp or other issuance or transfer
taxes or duties and no capital gains, income, withholding or other taxes are
payable by the Agent in the United States or any political subdivision or taxing
authority thereof or therein in connection with the execution, delivery or
performance of this Agreement by the Company or the sale and delivery by the
Company of the Shares.

 

15

 

 



(tt)          Cybersecurity. (i) To the Company’s knowledge, there has been no
security breach or other compromise of or relating to any of the information
technology and computer systems, networks, hardware, software, data, equipment
or technology owned, held or used by or for the Company (including the data of
its customers, employees, suppliers, vendors and any third party data maintained
by or on behalf of the Company) (collectively, the “IT Systems and Data”),
(ii) the Company has not been notified of, and has no knowledge of any event or
condition that would reasonably be expected to result in, any material security
breach or other material compromise to the IT Systems and Data; (iii) the
Company has complied, and is presently in compliance, with all applicable laws
or statutes and all judgments, orders, rules and regulations of any court or
arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to (x) the collection, use, transfer, storage,
protection, disposal and/or disclosure of personally identifiable information
collected from or provided by third parties, (y) the privacy and security of the
IT Systems and Data and (z) the protection of the IT Systems and Data from
unauthorized use, access, misappropriation or modification, except as would not
reasonably be expected, in the case of this clause (iii), individually or in the
aggregate, result in a Material Adverse Change; and (iv) the Company has taken
commercially reasonable steps to protect the IT Systems and Data, including by
implementing backup, security and disaster recovery plans, procedures and
technology consistent with industry standards and practices.

 

(uu)        Submission to Jurisdiction. The Company has the power to submit, and
pursuant to Section 8(g) of this Agreement, has legally, validly, effectively
and irrevocably submitted, to the personal jurisdiction of the Specified Courts
(as defined below), and the Company has the power to designate, appoint and
authorize, and pursuant to Section 8(g) of this Agreement, has legally, validly,
effectively and irrevocably designated, appointed and authorized an agent for
service of process in any action arising out of or relating to this Agreement or
the Shares in any Specified Court, and service of process effected on such
authorized agent will be effective to confer valid personal jurisdiction over
the Company as provided in Section 8(g) hereof.

 

(vv)        Judgment. The courts of Canada would recognize as a valid judgment
any final monetary judgment obtained against the Company in the courts of the
State of New York.

 

(ww)       Immunity. Neither the Company nor the Subsidiary nor any of its or
their properties or assets has any immunity from the jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution or otherwise) under the federal laws
of Canada or the laws of the Province of Québec. The irrevocable and
unconditional waiver and agreement of the Company contained in
Section 8(g) hereof not to plead or claim any such immunity in any legal action,
suit or proceeding based on this Agreement is valid and binding under the
federal laws of Canada and the laws of the Province of Québec.

 

(xx)         Choice of Law. The choice of law of the State of New York as the
governing law of this Agreement is a valid choice of law under the laws of the
Province of Québec and will be honored by the courts of Québec. The Company has
the power to submit, and pursuant to Section 8(g) has, to the extent permitted
by law, legally, validly, effectively and irrevocably submitted, to the
jurisdiction of the Specified Courts (as defined in Section 8(g)).

 

(yy)        Other Underwriting Agreements. The Company is not a party to any
agreement with an agent or underwriter for any other “at the market” or
continuous equity transaction.

 

16

 

 



Any certificate signed by any officer or representative of the Company or the
Subsidiary and delivered to the Agent or counsel for the Agent in connection
with an issuance of Shares shall be deemed a representation and warranty by the
Company to the Agent as to the matters covered thereby on the date of such
certificate.

  

The Company acknowledges that the Agent and, for purposes of the opinions to be
delivered pursuant to Section 4(q) hereof, counsel to the Company and counsel to
the Agent, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

Section 3. ISSUANCE AND SALE OF COMMON SHARES

 

(a)           Sale of Securities. On the basis of the representations,
warranties and agreements herein contained, but subject to the terms and
conditions herein set forth, the Company and the Agent agree that the Company
may from time to time seek to sell Shares through the Agent, acting as sales
agent, or directly to the Agent, acting as principal, as follows, with an
aggregate Sales Price of up to the Maximum Program Amount, based on and in
accordance with Issuance Notices as the Company may deliver, during the Agency
Period.

 

(b)           Mechanics of Issuances.

 

(i)            Issuance Notice. Upon the terms and subject to the conditions set
forth herein, on any Trading Day during the Agency Period on which the
conditions set forth in ‎Section 5(a) and ‎Section 5(b) shall have been
satisfied, the Company may exercise its right to request an issuance of Shares
by delivering to the Agent an Issuance Notice; provided, however, that (A) in no
event may the Company deliver an Issuance Notice to the extent that (I) the sum
of (x) the aggregate Sales Price of the requested Issuance Amount, plus (y) the
aggregate Sales Price of all Shares issued under all previous Issuance Notices
effected pursuant to this Agreement, would exceed the Maximum Program Amount;
and (B) prior to delivery of any Issuance Notice, the period set forth for any
previous Issuance Notice shall have expired or been terminated. An Issuance
Notice shall be considered delivered on the Trading Day that it is received by
e-mail to the persons set forth in Schedule A hereto and confirmed by the
Company by telephone (including a voicemail message to the persons so
identified), with the understanding that, with adequate prior written notice,
the Agent may modify the list of such persons from time to time.

 

(ii)           Agent Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, upon the receipt of an Issuance Notice, the Agent will
use its commercially reasonable efforts consistent with its normal sales and
trading practices to place the Shares with respect to which the Agent has agreed
to act as sales agent, subject to, and in accordance with the information
specified in, the Issuance Notice, unless the sale of the Shares described
therein has been suspended, cancelled or otherwise terminated in accordance with
the terms of this Agreement. For the avoidance of doubt, the parties to this
Agreement may modify an Issuance Notice at any time provided they both agree in
writing to any such modification.

 

(iii)          Method of Offer and Sale. The Shares may be offered and sold
(A) in privately negotiated transactions with the consent of the Company; (B) as
block transactions with the consent of the Company; or (C) by any other method
permitted by law deemed to be an “at the market offering” as defined in
Rule 415(a)(4) under the Securities Act, including sales made directly on the
Principal Market or sales made into any other existing trading market of the
Common Shares. Nothing in this Agreement shall be deemed to require either party
to agree to the method of offer and sale specified in the preceding sentence,
and (except as specified in clauses (A) and (B) above) the method of placement
of any Shares by the Agent shall be at the Agent’s discretion.

 



17

 

 

(iv)          Confirmation to the Company. If acting as sales agent hereunder,
the Agent will provide written confirmation to the Company no later than the
opening of the Trading Day next following the Trading Day on which it has placed
Shares hereunder setting forth the number of Shares sold on such Trading Day,
the corresponding Sales Price and the Issuance Price payable to the Company in
respect thereof.

 

(v)           Settlement. Each issuance of Shares will be settled on the
applicable Settlement Date for such issuance of Shares and, subject to the
provisions of ‎Section 5, on or before each Settlement Date, the Company will,
or will cause its transfer agent to, electronically transfer the Shares being
sold by crediting the Agent’s or its designee’s account at The Depository Trust
Company through its Deposit/Withdrawal At Custodian (DWAC) System, or by such
other means of delivery as may be mutually agreed upon by the parties hereto
and, upon receipt of such Shares, which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form, the Agent will
deliver, by wire transfer of immediately available funds, the related Issuance
Price in same day funds delivered to an account designated by the Company prior
to the Settlement Date. The Company may sell Shares to the Agent as principal at
a price agreed upon at each relevant time Shares are sold pursuant to this
Agreement (each, a “Time of Sale”).

 

(vi)          Suspension or Termination of Sales. Consistent with standard
market settlement practices, the Company or the Agent may, upon notice to the
other party hereto in writing or by telephone (confirmed immediately by
verifiable email), suspend any sale of Shares, and the period set forth in an
Issuance Notice shall immediately terminate; provided, however, that (A) such
suspension and termination shall not affect or impair either party’s obligations
with respect to any Shares placed or sold hereunder prior to the receipt of such
notice; (B) if the Company suspends or terminates any sale of Shares after the
Agent confirms such sale to the Company, the Company shall still be obligated to
comply with ‎Section 3(b)(v) with respect to such Shares; and (C) if the Company
defaults in its obligation to deliver Shares on a Settlement Date, the Company
agrees that it will hold the Agent harmless against any loss, claim, damage or
expense (including, without limitation, penalties, interest and reasonable legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company. The parties hereto acknowledge and agree that, in
performing its obligations under this Agreement, the Agent may borrow Common
Shares from stock lenders in the event that the Company has not delivered Shares
to settle sales as required by subsection (v) above, and may use the Shares to
settle or close out such borrowings. The Company agrees that no such notice
shall be effective against the Agent unless it is made to the persons identified
in writing by the Agent pursuant to ‎Section 3(b)(i).

 

(vii)         No Guarantee of Placement, Etc. The Company acknowledges and
agrees that (A) there can be no assurance that the Agent will be successful in
placing Shares; (B) the Agent will incur no liability or obligation to the
Company or any other Person if it does not sell Shares; and (C) the Agent shall
be under no obligation to purchase Shares on a principal basis pursuant to this
Agreement, except as otherwise specifically agreed by the Agent and the Company.

 



18

 

 

(viii)        Material Non-Public Information. Notwithstanding any other
provision of this Agreement, the Company and the Agent agree that the Company
shall not deliver any Issuance Notice to the Agent, and the Agent shall not be
obligated to place any Shares, during any period in which the Company is in
possession of material non-public information.

 

(c)           Fees. As compensation for services rendered, the Company shall pay
to the Agent, on the applicable Settlement Date, the Selling Commission for the
applicable Issuance Amount (including with respect to any suspended or
terminated sale pursuant to Section 3(b)(vi)) by the Agent deducting the Selling
Commission from the applicable Issuance Amount.

 

(d)           Expenses. The Company agrees to pay all costs, fees and expenses
incurred in connection with the performance of its obligations hereunder and in
connection with the transactions contemplated hereby, including without
limitation (i) all expenses incident to the issuance and delivery of the Shares
(including all printing and engraving costs); (ii) all fees and expenses of the
registrar and transfer agent of the Shares; (iii) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Shares;
(iv) all fees and expenses of the Company’s counsel, independent public or
certified public accountants and other advisors; (v) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Prospectus, any
Free Writing Prospectus (as defined below) prepared by or on behalf of, used by,
or referred to by the Company, and all amendments and supplements thereto, and
this Agreement; (vi) all filing fees, attorneys’ fees and expenses incurred by
the Company or the Agent in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Shares for offer and sale under the state securities or blue sky laws or
the provincial securities laws of Canada, and, if requested by the Agent,
preparing and printing a “Blue Sky Survey” or memorandum and a “Canadian
wrapper” and any supplements thereto, advising the Agent of such qualifications,
registrations, determinations and exemptions; (vii) the reasonable and
documented fees and disbursements of the Agent’s counsel, including the
reasonable and documented fees and expenses of counsel for the Agent in
connection with, FINRA review, if any, and approval of the Agent’s participation
in the offering and distribution of the Shares; (viii) the filing fees incident
to FINRA review, if any; and (ix) the fees and expenses associated with listing
the Shares on the Principal Market. The fees and disbursements of Agent’s
counsel pursuant to subsections (vi) and (vii) above shall not exceed $65,000.

 

Section 4. ADDITIONAL COVENANTS

 

The Company covenants and agrees with the Agent as follows, in addition to any
other covenants and agreements made elsewhere in this Agreement:

 

(a)           Exchange Act Compliance. During the Agency Period, the Company
shall (i) file, on a timely basis, with the Commission all reports and documents
required to be filed under Section 13, 14 or 15 of the Exchange Act in the
manner and within the time periods required by the Exchange Act; and (ii) in the
Company’s sole discretion, either (A) include in its quarterly reports on
Form 10-Q and its annual reports on Form 10-K, a summary detailing, for the
relevant reporting period, (1) the number of Shares sold through the Agent
pursuant to this Agreement and (2) the net proceeds received by the Company from
such sales, or (B) prepare a prospectus supplement containing, or include in
such other filing permitted by the Securities Act or Exchange Act (each an
“Interim Prospectus Supplement”), such summary information and, at least once a
quarter and subject to this Section 4, file such Interim Prospectus Supplement
pursuant to Rule 424(b) under the Securities Act (and within the time periods
required by Rule 424(b) and Rule 430B under the Securities Act)).

 



19

 

 

(b)           Securities Act Compliance. After the date of this Agreement, the
Company shall promptly advise the Agent in writing (i) of the receipt of any
comments of, or requests for additional or supplemental information from, the
Commission; (ii) of the time and date of any filing of any post-effective
amendment to the Registration Statement, any Rule 462(b) Registration Statement
or any amendment or supplement to the Prospectus, or any Free Writing
Prospectus; (iii) of the time and date that any post-effective amendment to the
Registration Statement or any Rule 462(b) Registration Statement becomes
effective; and (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or any post-effective
amendment thereto, any Rule 462(b) Registration Statement or any amendment or
supplement to the Prospectus or of any order preventing or suspending the use of
any Free Writing Prospectus or the Prospectus, or of any proceedings to remove,
suspend or terminate from listing or quotation the Common Shares from any
securities exchange upon which they are listed for trading or included or
designated for quotation, or of the threatening or initiation of any proceedings
for any of such purposes. If the Commission shall enter any such stop order at
any time, the Company will use its reasonable best efforts to obtain the lifting
of such order as soon as practicable. Additionally, the Company agrees that it
shall comply with the provisions of Rule 424(b) and Rule 433, as applicable,
under the Securities Act and will use its reasonable efforts to confirm that any
filings made by the Company under such Rule 424(b) or Rule 433 were filed in a
timely manner with the Commission.

 

(c)           Canadian Securities Laws Compliance. During the Agency Period, the
Company shall file, on a timely basis, with the AMF all reports and documents
required to be filed pursuant to applicable Canadian securities laws and shall
comply with all requirements imposed upon it by the Canadian securities laws as
from time to time in force, so far as necessary to permit the continuance of
sales of, or dealings in, the Common Shares as contemplated by the provisions
hereof and the Prospectus.

 

(d)           Amendments and Supplements to the Prospectus and Other Securities
Act Matters. If any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Prospectus so that the Prospectus does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if in the opinion of the Agent or counsel for the Agent it is otherwise
necessary to amend or supplement the Prospectus to comply with applicable law,
including the Securities Act, the Company agrees (subject to Sections 4(e) and
4(g)) to promptly prepare, file with the Commission and furnish at its own
expense to the Agent, amendments or supplements to the Prospectus so that the
statements in the Prospectus as so amended or supplemented will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances when
the Prospectus is delivered to a purchaser, be misleading or so that the
Prospectus, as amended or supplemented, will comply with applicable law
including the Securities Act. Neither the Agent’s consent to, or delivery of,
any such amendment or supplement shall constitute a waiver of any of the
Company’s obligations under Sections 4(e) and 4(g). Notwithstanding the
foregoing, the Company shall not be required to file such amendment or
supplement if there is no pending Issuance Notice and the Company believes that
it is in its best interests not to file such amendment or supplement.

 



20

 

 

(e)           Agent’s Review of Proposed Amendments and Supplements. Prior to
amending or supplementing the Registration Statement (including any
Rule 462(b) Registration Statement) or the Prospectus (excluding any amendment
or supplement through incorporation of any report filed under the Exchange Act),
the Company shall furnish to the Agent for review, a reasonable amount of time
prior to the proposed time of filing or use thereof, a copy of each such
proposed amendment or supplement, and the Company shall not file or use any such
proposed amendment or supplement without the Agent’s prior consent, and the
Company shall file with the Commission within the applicable period specified in
Rule 424(b) under the Securities Act any prospectus required to be filed
pursuant to such Rule.

 

(f)            Use of Free Writing Prospectus. Neither the Company nor the Agent
has prepared, used, referred to or distributed, or will prepare, use, refer to
or distribute, without the other party’s prior written consent, any “written
communication” that constitutes a “free writing prospectus” as such terms are
defined in Rule 405 under the Securities Act with respect to the offering
contemplated by this Agreement (any such free writing prospectus being referred
to herein as a “Free Writing Prospectus”).

 

(g)           Free Writing Prospectuses. The Company shall furnish to the Agent
for review, a reasonable amount of time prior to the proposed time of filing or
use thereof, a copy of each proposed free writing prospectus relating to the
Shares or any amendment or supplement thereto to be prepared by or on behalf of,
used by, or referred to by the Company and the Company shall not file, use or
refer to any proposed free writing prospectus relating to the Shares or any
amendment or supplement thereto without the Agent’s consent, such consent not to
be unreasonably withheld or delayed. The Company shall furnish to the Agent,
without charge, as many copies of any free writing prospectus relating to the
Shares prepared by or on behalf of, or used by the Company, as the Agent may
reasonably request. If at any time when a prospectus is required by the
Securities Act (including, without limitation, pursuant to Rule 173(d)) to be
delivered (whether physically or through compliance with Rule 172 under the
Securities Act of any similar rule) in connection with sales of the Shares (but
in any event if at any time through and including the date of this Agreement)
there occurred or occurs an event or development as a result of which any free
writing prospectus prepared by or on behalf of, used by, or referred to by the
Company conflicted or would conflict with the information contained in the
Registration Statement or included or would include an untrue statement of a
material fact or omitted or would omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances
prevailing at that subsequent time, not misleading, the Company shall promptly
amend or supplement such free writing prospectus to eliminate or correct such
conflict or so that the statements in such free writing prospectus as so amended
or supplemented will not include an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances prevailing at such subsequent time, not
misleading, as the case may be; provided, however, that prior to amending or
supplementing any such free writing prospectus, the Company shall furnish to the
Agent for review, a reasonable amount of time prior to the proposed time of
filing or use thereof, a copy of such proposed amended or supplemented free
writing prospectus and the Company shall not file, use or refer to any such
amended or supplemented free writing prospectus without the Agent’s consent,
such consent not to be unreasonably withheld or delayed.

 

21

 



  

(h)           Filing of Agent Free Writing Prospectuses. The Company shall not
take any action that would result in the Agent or the Company being required to
file with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of the Agent that the Agent
otherwise would not have been required to file thereunder.

 

(i)            Copies of Registration Statement and Prospectus. After the date
of this Agreement through the last time that a prospectus is required by the
Securities Act (including, without limitation, pursuant to Rule 173(d)) to be
delivered in connection with sales of the Shares, the Company agrees to furnish
the Agent with copies (which may be electronic copies) of the Registration
Statement and each amendment thereto, and with copies (which may be electronic
copies) of the Prospectus and each amendment or supplement thereto in the form
in which it is filed with the Commission pursuant to the Securities Act or
Rule 424(b) under the Securities Act, both in such quantities as the Agent may
reasonably request from time to time; and, if the delivery of a prospectus is
required under the Securities Act or under the blue sky or securities laws of
any jurisdiction at any time on or prior to the applicable Settlement Date for
any period set forth in an Issuance Notice in connection with the offering or
sale of the Shares and if at such time any event has occurred as a result of
which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus is delivered, not misleading, or, if
for any other reason it is necessary during such same period to amend or
supplement the Prospectus or to file under the Exchange Act any document
incorporated by reference in the Prospectus in order to comply with the
Securities Act or the Exchange Act, to notify the Agent and to request that the
Agent suspend offers to sell Shares (and, if so notified, the Agent shall cease
such offers as soon as practicable); and if the Company decides to amend or
supplement the Registration Statement or the Prospectus as then amended or
supplemented, to advise the Agent promptly by telephone (with confirmation in
writing) and to prepare and cause to be filed promptly with the Commission an
amendment or supplement to the Registration Statement or the Prospectus as then
amended or supplemented that will correct such statement or omission or effect
such compliance; provided, however, that if during such same period the Agent is
required to deliver a prospectus in respect of transactions in the Shares, the
Company shall promptly prepare and file with the Commission such an amendment or
supplement.

 

(j)            Blue Sky Compliance. The Company shall cooperate with the Agent
and counsel for the Agent to qualify or register the Shares for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
or Canadian provincial securities laws of those jurisdictions designated by the
Agent, shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Shares. The Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Agent promptly of the suspension of the qualification or registration of (or
any such exemption relating to) the Shares for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its reasonable best efforts to
obtain the withdrawal thereof as soon as practicable.

 



22

 

 

(k)           Earnings Statement. As soon as practicable, the Company will make
generally available to its security holders and to the Agent an earnings
statement (which need not be audited) covering a period of at least 12 months
beginning with the first fiscal quarter of the Company occurring after the date
of this Agreement which shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 under the Securities Act.

 

(l)            Listing; Reservation of Shares. (a)  The Company will use its
reasonable best efforts to maintain the listing of the Shares on the Principal
Market; and (b) the Company will reserve and keep available at all times, free
of preemptive rights, Shares for the purpose of enabling the Company to satisfy
its obligations under this Agreement.

 

(m)          Transfer Agent. The Company shall engage and maintain, at its
expense, a registrar and transfer agent for the Shares.

 

(n)           Due Diligence. During the term of this Agreement, the Company will
reasonably cooperate with any reasonable due diligence review conducted by the
Agent in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during normal business hours and at the Company’s
principal offices, as the Agent may reasonably request from time to time.

 

(o)           Representations and Warranties. The Company acknowledges that each
delivery of an Issuance Notice and each delivery of Shares on a Settlement Date
shall be deemed to be (i) an affirmation to the Agent that the representations
and warranties of the Company contained in or made pursuant to this Agreement
are true and correct as of the date of such Issuance Notice or of such
Settlement Date, as the case may be, as though made at and as of each such date,
except as may be disclosed in the Prospectus (including any documents
incorporated by reference therein and any supplements thereto); and (ii) an
undertaking that the Company will advise the Agent if any of such
representations and warranties will not be true and correct as of the Settlement
Date for the Shares relating to such Issuance Notice, as though made at and as
of each such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).

 

(p)           Deliverables at Triggering Event Dates; Certificates. The Company
agrees that on or prior to the date of the first Issuance Notice and, during the
term of this Agreement after the date of the first Issuance Notice, upon:

 

(A)            the filing of the Prospectus or the amendment or supplement of
any Registration Statement or Prospectus (other than a prospectus supplement
relating solely to an offering of securities other than the Shares or a
prospectus filed pursuant to Section 4(a)(ii)(B)), by means of a post-effective
amendment, sticker or supplement, but not by means of incorporation of documents
by reference into the Registration Statement or Prospectus;

 



23

 

 

(B)            the filing with the Commission of an annual report on Form 10-K
or a quarterly report on Form 10-Q (including any Form 10-K/A or Form 10-Q/A
containing amended financial information or a material amendment to the
previously filed annual report on Form 10-K or quarterly report on Form 10-Q),
in each case, of the Company; or

 

(C)            the filing with the Commission of a current report on Form 8-K of
the Company containing amended financial information (other than information
“furnished” pursuant to Item 2.02 or 7.01 of Form 8-K or to provide disclosure
pursuant to Item 8.01 of Form 8-K relating to reclassification of certain
properties as discontinued operations in accordance with Statement of Financial
Accounting Standards No. 144) that is material to the offering of securities of
the Company in the Agent’s reasonable discretion;

 

(any such event, a “Triggering Event Date”), the Company shall furnish the Agent
(but in the case of clause (C) above only if the Agent reasonably determines
that the information contained in such current report on Form 8-K of the Company
is material to the offering of securities of the Company) with a certificate as
of the Triggering Event Date, in the form and substance satisfactory to the
Agent and its counsel, substantially similar to the form previously provided to
the Agent and its counsel, modified, as necessary, to relate to the Registration
Statement and the Prospectus as amended or supplemented, (A) confirming that the
representations and warranties of the Company contained in this Agreement are
true and correct, (B) confirming that the Company has performed all of its
obligations hereunder to be performed on or prior to the date of such
certificate and as to the matters set forth in ‎Section 5(a)(iii) hereof, and
(C) containing any other certification that the Agent shall reasonably request.
The requirement to provide a certificate under this Section 4(p) shall be waived
for any Triggering Event Date occurring at a time when no Issuance Notice is
pending or a suspension is in effect, which waiver shall continue until the
earlier to occur of the date the Company delivers instructions for the sale of
Shares hereunder (which for such calendar quarter shall be considered a
Triggering Event Date) and the next occurring Triggering Event Date.
Notwithstanding the foregoing, if the Company subsequently decides to sell
Shares following a Triggering Event Date when a suspension was in effect and did
not provide the Agent with a certificate under this Section 4(p), then before
the Company delivers the instructions for the sale of Shares or the Agent sells
any Shares pursuant to such instructions, the Company shall provide the Agent
with a certificate in conformity with this Section 4(p) dated as of the date
that the instructions for the sale of Shares are issued.

 

(q)           Legal Opinions. On or prior to the date of the first Issuance
Notice and on or prior to each Triggering Event Date with respect to which the
Company is obligated to deliver a certificate pursuant to Section 4(p) for which
no waiver is applicable and excluding the date of this Agreement, the Company
shall cause to be furnished a negative assurances letter and the written legal
opinion of Cooley LLP, U.S. counsel to the Company, Osler, Hoskin & Harcourt
LLP, Canadian counsel to the Company, and Clark & Elbing LLP, intellectual
property counsel to the Company, each dated the date of delivery, in form and
substance reasonably satisfactory to Agent and its counsel, substantially
similar to the form previously provided to the Agent and its counsel, modified,
as necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented. In lieu of such opinions for subsequent periodic
filings, in the discretion of the Agent, the Company may furnish a reliance
letter from such counsel to the Agent, permitting the Agent to rely on a
previously delivered opinion letter, modified as appropriate for any passage of
time or Triggering Event Date (except that statements in such prior opinion
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented as of such Triggering Event Date).

 



24

 

 

(r)            Comfort Letter. On or prior to the date of the first Issuance
Notice and on or prior to each Triggering Event Date with respect to which the
Company is obligated to deliver a certificate pursuant to Section 4(p) for which
no waiver is applicable and excluding the date of this Agreement, the Company
shall cause PricewaterhouseCoopers LLP, the independent registered public
accounting firm who has audited the financial statements included or
incorporated by reference in the Registration Statement, to furnish the Agent a
comfort letter, dated the date of delivery, in form and substance reasonably
satisfactory to the Agent and its counsel, substantially similar to the form
previously provided to the Agent and its counsel; provided, however, that any
such comfort letter will only be required on the Triggering Event Date specified
to the extent that it contains financial statements filed with the Commission
under the Exchange Act and incorporated or deemed to be incorporated by
reference into a Prospectus. If requested by the Agent, the Company shall also
cause a comfort letter to be furnished to the Agent within ten (10) Trading Days
of the date of occurrence of any material transaction or event requiring the
filing of a current report on Form 8-K containing material amended financial
information of the Company, including the restatement of the Company’s financial
statements. The Company shall be required to furnish no more than one comfort
letter hereunder per calendar quarter.

 

(s)           Secretary’s Certificate. On or prior to the date of the first
Issuance Notice and on or prior to each Triggering Event Date, the Company shall
furnish the Agent a certificate executed by the Secretary of the Company,
signing in such capacity, dated the date of delivery (i) certifying that
attached thereto are true and complete copies of the resolutions duly adopted by
the Board of Directors of the Company authorizing the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby
(including, without limitation, the issuance of the Shares pursuant to this
Agreement), which authorization shall be in full force and effect on and as of
the date of such certificate, (ii) certifying and attesting to the office,
incumbency, due authority and specimen signatures of each Person who executed
this Agreement for or on behalf of the Company, and (iii) containing any other
certification that the Agent shall reasonably request.

 

(t)            Agent’s Own Account; Clients’ Account. The Company consents to
the Agent trading, in compliance with applicable law, in the Common Shares for
the Agent’s own account and for the account of its clients at the same time as
sales of the Shares occur pursuant to this Agreement.

 

(u)           Investment Limitation. The Company shall not invest, or otherwise
use the proceeds received by the Company from its sale of the Shares in such a
manner as would require the Company or the Subsidiary to register as an
investment company under the Investment Company Act.

 



25

 

 

(v)           Market Activities. The Company will not take, directly or
indirectly, any action designed to or that might be reasonably expected to cause
or result in stabilization or manipulation of the price of the Shares or any
other reference security, whether to facilitate the sale or resale of the Shares
or otherwise, and the Company will, and shall use its reasonable best efforts to
cause each of its affiliates to, comply with all applicable provisions of
Regulation M. If the limitations of Rule 102 of Regulation M (“Rule 102”) do not
apply with respect to the Shares or any other reference security pursuant to any
exception set forth in Section (d) of Rule 102, then promptly upon notice from
the Agent (or, if later, at the time stated in the notice), the Company will,
and shall use its reasonable best efforts to cause each of its affiliates to,
comply with Rule 102 as though such exception were not available but the other
provisions of Rule 102 (as interpreted by the Commission) did apply. The Company
shall promptly notify the Agent if it no longer meets the requirements set forth
in Section (d) of Rule 102.

 

(w)          Notice of Other Sale. Without the written consent of the Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Shares or securities
convertible into or exchangeable for Common Shares (other than Shares
hereunder), warrants or any rights to purchase or acquire Common Shares, during
the period beginning on the Trading Day immediately prior to the date on which
any Issuance Notice is delivered to the Agent hereunder and ending on the
Trading Day immediately following the Settlement Date with respect to Shares
sold pursuant to such Issuance Notice; and will not directly or indirectly enter
into any other “at the market” or continuous equity transaction offer to sell,
sell, contract to sell, grant any option to sell or otherwise dispose of any
Common Shares (other than the Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Shares, warrants or any
rights to purchase or acquire, Common Shares prior to the termination of this
Agreement; provided, however, that such restrictions will not be required in
connection with the Company’s (i) issuance or sale of Common Shares, options to
purchase Common Shares or Common Shares issuable upon the exercise of options or
other equity awards pursuant to any employee or director share option, incentive
or benefit plan, share purchase or ownership plan, long-term incentive plan,
dividend reinvestment plan, inducement award under Nasdaq rules or other
compensation plan of the Company or the Subsidiary, as in effect on the date of
this Agreement, (ii) issuance or sale of Common Shares issuable upon exchange,
conversion or redemption of securities or the exercise or vesting of warrants,
options or other equity awards outstanding at the date of this Agreement,
(iii) issuance or sale of Common Shares or securities convertible into or
exchangeable for Common Shares as consideration for mergers, acquisitions, other
business combinations, joint ventures, collaborations, licensing arrangements or
strategic alliances occurring after the date of this Agreement and not used for
capital raising purposes, and (iv) modification of any outstanding options,
warrants of any rights to purchase or acquire Common Shares; provided that, in
the case of clause (iii), the aggregate number of Common Shares or securities
convertible into or exchangeable for Common Shares issued in connection with all
such acquisitions and other transactions does not exceed 5% of the aggregate
number of Common Shares outstanding immediately prior to such transaction.

 

26

 



 

 

Section 5. CONDITIONS TO DELIVERY OF ISSUANCE NOTICES AND TO SETTLEMENT

 

(a)            Conditions Precedent to the Right of the Company to Deliver an
Issuance Notice and the Obligation of the Agent to Sell Shares. The right of the
Company to deliver an Issuance Notice hereunder is subject to the satisfaction,
on the date of delivery of such Issuance Notice, and the obligation of the Agent
to use its commercially reasonable efforts to place Shares during the applicable
period set forth in the Issuance Notice is subject to the satisfaction, on each
Trading Day during the applicable period set forth in the Issuance Notice, of
each of the following conditions:

 

(i)Accuracy of the Company’s Representations and Warranties; Performance by the
Company. The Company shall have delivered the certificate required to be
delivered pursuant to Section 4(p) on or before the date on which delivery of
such certificate is required pursuant to Section 4(p). The Company shall have
performed, satisfied and complied with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to such date, including, but not limited to, the covenants
contained in ‎Section 4(q), Section 4(r) and Section 4(s).

 

(ii)No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby that
prohibits or directly and materially adversely affects any of the transactions
contemplated by this Agreement, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by this Agreement.

 

(iii)Material Adverse Changes. Except as disclosed in the Prospectus and the
Time of Sale Information, (a) in the judgment of the Agent there shall not have
occurred any Material Adverse Change; and (b) there shall not have occurred any
downgrading, nor shall any notice have been received by the Company of any
intended or potential downgrading or of any review for a possible change that
does not indicate the direction of the possible change, in the rating accorded
any securities of the Company or the Subsidiary by any “nationally recognized
statistical rating organization” as such term is defined for purposes of
Section 3(a)(62) of the Exchange Act.

 

(iv)No Suspension of Trading in or Delisting of Common Shares; Other Events. The
trading of the Common Shares (including without limitation the Shares) shall not
have been suspended by the Commission, the Principal Market or FINRA and the
Common Shares (including without limitation the Shares) shall have been approved
for listing or quotation on and shall not have been delisted from the Nasdaq
Stock Market, the New York Stock Exchange or any of their constituent markets.
There shall not have occurred (and be continuing in the case of occurrences
under clauses (i) and (ii) below) any of the following: (i) trading or quotation
in any of the Company’s securities shall have been suspended or limited by the
Commission or by the Principal Market or trading in securities generally on
either the Principal Market shall have been suspended or limited, or minimum or
maximum prices shall have been generally established on any of such stock
exchanges by the Commission or FINRA; (ii) a general banking moratorium shall
have been declared by any of U.S. or Canadian federal or New York or Québec,
authorities; or (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States, Canadian or international financial markets, or any
substantial change or development involving a prospective substantial change in
United States’, Canadian or international political, financial or economic
conditions, as in the judgment of the Agent is material and adverse and makes it
impracticable to market the Shares in the manner and on the terms described in
the Prospectus or to enforce contracts for the sale of securities.

 



 27 

 

 

(v)Section 12 Authorization. Any order or notice of approval granted or
otherwise issued by the AMF under Section 12 of the Securities Act (Québec) (the
“Québec Securities Act”) shall remain in full force and effect or the Company
shall be entitled to rely on the non-objection of the AMF within the time period
prescribed by Section 12 of the Québec Securities Act to make sales of Common
Shares to persons established outside the Province of Québec, Canada.

 

(b)            Documents Required to be Delivered on each Issuance Notice Date.
The Agent’s obligation to use its commercially reasonable efforts to place
Shares hereunder shall additionally be conditioned upon the delivery to the
Agent on or before the Issuance Notice Date of a certificate in form and
substance reasonably satisfactory to the Agent, executed by the Chief Executive
Officer, President or Chief Financial Officer of the Company, to the effect that
all conditions to the delivery of such Issuance Notice shall have been satisfied
as at the date of such certificate as required to be delivered pursuant to
Section 4(p) (which certificate shall not be required if the foregoing
representations shall be set forth in the Issuance Notice).

 

(c)            No Misstatement or Material Omission. Agent shall not have
advised the Company that the Registration Statement, the Prospectus or the Time
of Sale Information, or any amendment or supplement thereto, contains an untrue
statement of fact that in the Agent’s reasonable opinion is material, or omits
to state a fact that in the Agent’s reasonable opinion is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.

 

(d)            Agent Counsel Legal Opinions. Agent shall have received from
Wilmer Cutler Pickering Hale & Dorr LLP, U.S. counsel to the Agent, such opinion
or opinions, on or before the date on which the delivery of the Company counsel
legal opinions are required pursuant to Section 4(q), with respect to such
matters as Agent may reasonably require, and the Company shall have furnished to
such counsel such documents as they reasonably request for enabling them to pass
upon such matters.

 



 28 

 

 

Section 6. INDEMNIFICATION AND CONTRIBUTION

 

(a)            Indemnification of the Agent. The Company agrees to indemnify and
hold harmless the Agent, its officers and employees, and each person, if any,
who controls the Agent within the meaning of the Securities Act or the Exchange
Act against any loss, claim, damage, liability or expense, as incurred, to which
the Agent or such officer, employee or controlling person may become subject,
under the Securities Act, the Exchange Act, other federal or state or provincial
statutory law or regulation, or the laws or regulations of foreign jurisdictions
where Shares have been offered or sold or at common law or otherwise (including
in settlement of any litigation), insofar as such loss, claim, damage, liability
or expense (or actions in respect thereof as contemplated below) arises out of
or is based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, or any amendment thereto,
including any information deemed to be a part thereof pursuant to Rule 430B
under the Securities Act, or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; or (ii) any untrue statement or alleged untrue statement
of a material fact contained in any Free Writing Prospectus that the Company has
used, referred to or filed, or is required to file, pursuant to Rule 433(d) of
the Securities Act or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and to
reimburse the Agent and each such officer, employee and controlling person for
any and all reasonable expenses (including the reasonable and documented fees
and disbursements of counsel chosen by the Agent) as such expenses are
reasonably incurred and documented by the Agent or such officer, employee or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the Agent
expressly for use in the Registration Statement, any such Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by the Agent to
the Company consists of the information described in subsection (b) below. The
indemnity agreement set forth in this ‎Section 6(a)  shall be in addition to any
liabilities that the Company may otherwise have.

 

(b)            Indemnification of the Company and its Directors and Officers.
The Agent agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who signed the Registration Statement, and each
person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act, against any loss, claim, damage, liability or expense,
as incurred, to which the Company, or any such director, officer, or controlling
person may become subject, under the Securities Act, the Exchange Act, or other
federal or state or provincial statutory law or regulation, or the laws or
regulations of foreign jurisdictions where Shares have been offered or sold, or
at common law or otherwise (including in settlement of any litigation,), insofar
as such loss, claim, damage, liability or expense (or actions in respect thereof
as contemplated below) arises out of or is based upon (i) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, including any information deemed to be a
part thereof pursuant to Rule 430B under the Securities Act, or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any Free
Writing Prospectus that the Company has used, referred to or filed, or is
required to file, pursuant to Rule 433(d) of the Securities Act or the
Prospectus (or any amendment or supplement thereto) or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements, in the light of the circumstances under which
they were made, not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Registration Statement, Free Writing Prospectus
or the Prospectus (or any such amendment or supplement), in reliance upon and in
conformity with written information relating to the Agent furnished to the
Company by the Agent expressly for use therein; and to reimburse the Company, or
any such director, officer, or controlling person for any and all reasonable
expenses (including the reasonable and documented fees and disbursements of
counsel) as such expenses are reasonably incurred and documented by the Company,
or any such director, officer, or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The Company hereby acknowledges that the
only information that the Agent has furnished to the Company expressly for use
in the Registration Statement, any Free Writing Prospectus that the Company has
filed, or is required to file, pursuant to Rule 433(d) of the Securities Act or
the Prospectus (or any amendment or supplement to the foregoing) consists of the
information set forth in the first sentence of the ninth paragraph under the
caption “Plan of Distribution” in the Prospectus. The indemnity agreement set
forth in this Section 6(b) shall be in addition to any liabilities that the
Agent may otherwise have.

 



 29 

 

 

(c)            Notifications and Other Indemnification Procedures. Promptly
after receipt by an indemnified party under this ‎Section 6 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this ‎Section 6,
notify the indemnifying party in writing of the commencement thereof, but the
omission so to notify the indemnifying party will not relieve the indemnifying
party from any liability which it may have to any indemnified party for
contribution or otherwise than under the indemnity agreement contained in this
‎Section 6 or to the extent the indemnifying party is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded based on the advice of
counsel that a conflict may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this ‎Section 6 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the fees and expenses of more than one separate counsel (together with local
counsel), representing the indemnified parties who are parties to such action),
which counsel (together with any local counsel) for the indemnified parties
shall be selected by the Agent (in the case of counsel for the indemnified
parties referred to in ‎Section 6(a) above), (ii) the indemnifying party shall
not have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action or (iii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party,
in each of which cases the fees and expenses of counsel shall be at the expense
of the indemnifying party and shall be paid as they are incurred.

 



 30 

 

 

(d)            Settlements. The indemnifying party under this ‎Section 6 shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
‎Section 6(b) hereof, the indemnifying party shall be liable for any settlement
of any proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request; and (ii) such indemnifying party shall not have reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding.

 

(e)            Contribution. If the indemnification provided for in this
‎Section 6 is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Agent, on
the other hand, from the offering of the Shares pursuant to this Agreement; or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Agent, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company, on the one hand, and the Agent,
on the other hand, in connection with the offering of the Shares pursuant to
this Agreement shall be deemed to be in the same respective proportions as the
total gross proceeds from the offering of the Shares pursuant to this Agreement
(before deducting expenses) received by the Company bear to the total Selling
Commission received by the Agent. The relative fault of the Company, on the one
hand, and the Agent, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, on the one hand, or the Agent, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 



 31 

 

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in ‎Section 6(c), any legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any action or claim. The provisions set forth in ‎Section 6(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this ‎Section 6(c); provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under ‎Section 6(c) for purposes of indemnification.

 

The Company and the Agent agree that it would not be just and equitable if
contribution pursuant to this ‎Section 6(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this ‎Section 6(e).

 

Notwithstanding the provisions of this ‎Section 6(e), the Agent shall not be
required to contribute any amount in excess of the Selling Commission received
by the Agent in connection with the offering contemplated hereby. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this
‎Section 6(e), each officer and employee of the Agent and each person, if any,
who controls the Agent within the meaning of the Securities Act or the Exchange
Act shall have the same rights to contribution as the Agent, and each director
of the Company, each officer of the Company who signed the Registration
Statement, and each person, if any, who controls the Company within the meaning
of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company.

 

Section 7. TERMINATION & SURVIVAL

 

(a)            Term. Subject to the provisions of this ‎Section 7, the term of
this Agreement shall continue from the date of this Agreement until the end of
the Agency Period, unless earlier terminated by the parties to this Agreement
pursuant to this ‎Section 7.

 

(b)            Termination; Survival Following Termination.

 

(i)Either party may terminate this Agreement prior to the end of the Agency
Period, by giving written notice as required by this Agreement, upon five
(5) Trading Days’ notice to the other party; provided that, (A) if the Company
terminates this Agreement after the Agent confirms to the Company any sale of
Shares, the Company shall remain obligated to comply with ‎Section 3(b)(v) with
respect to such Shares and (B) ‎Section 2, ‎Section 6, ‎Section 7 and ‎Section 8
shall survive termination of this Agreement. If termination shall occur prior to
the Settlement Date for any sale of Shares, such sale shall nevertheless settle
in accordance with the terms of this Agreement.

 

(ii)In addition to the survival provision of ‎Section 7(b)(i), the respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Agent or the Company or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and, anything herein to the contrary notwithstanding, will survive delivery of
and payment for the Shares sold hereunder and any termination of this Agreement.

 



 32 

 

 

Section 8. MISCELLANEOUS

 

(a)            Press Releases and Disclosure. The Company may issue a press
release describing the material terms of the transactions contemplated hereby as
soon as practicable following the date of this Agreement, and may file with the
Commission a Current Report on Form 8-K, with this Agreement attached as an
exhibit thereto, describing the material terms of the transactions contemplated
hereby, and the Company shall consult with the Agent prior to making such
disclosures, and the parties hereto shall use all commercially reasonable
efforts, acting in good faith, to agree upon a text for such disclosures that is
reasonably satisfactory to all parties hereto. No party hereto shall issue
thereafter any press release or like public statement (including, without
limitation, any disclosure required in reports filed with the Commission
pursuant to the Exchange Act) related to this Agreement or any of the
transactions contemplated hereby without the prior written approval of the other
party hereto, except as may be necessary or appropriate in the reasonable
opinion of the party seeking to make disclosure to comply with the requirements
of applicable law or stock exchange rules. If any such press release or like
public statement is so required, the party making such disclosure shall consult
with the other party prior to making such disclosure, and the parties shall use
all commercially reasonable efforts, acting in good faith, to agree upon a text
for such disclosure that is reasonably satisfactory to all parties hereto.

 

(b)            No Advisory or Fiduciary Relationship. The Company acknowledges
and agrees that (i) the transactions contemplated by this Agreement, including
the determination of any fees, are arm’s-length commercial transactions between
the Company and the Agent, (ii) when acting as a principal under this Agreement,
the Agent is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, or its stockholders, creditors, employees or any other
party, (iii) the Agent has not assumed nor will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Agent has advised or is currently advising the Company on other matters) and the
Agent does not have any obligation to the Company with respect to the
transactions contemplated hereby except the obligations expressly set forth in
this Agreement, (iv) the Agent and its respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, and (v) the Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated hereby and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

 

(c)            Research Analyst Independence. The Company acknowledges that the
Agent’s research analysts and research departments are required to and should be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and as such the Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company or the offering that differ
from the views of their respective investment banking divisions. The Company
understands that the Agent is a full service securities firm and as such from
time to time, subject to applicable securities laws, may effect transactions for
its own account or the account of its customers and hold long or short positions
in debt or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.

 



 33 

 

 

(d)            Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

 

If to the Agent:

 

Jefferies LLC
520 Madison Avenue
New York, NY 10022
Facsimile:
Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
Facsimile: (212) 230-8888
Attention: Lisa Firenze

 

If to the Company:

 

Milestone Pharmaceuticals Inc.
1111, Dr. Frederik-Philips Blvd.
Suite 420
Montréal, Québec H4M 2XC
Attention: Joseph G. Oliveto, President and CEO

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP
500 Boylston Street
Boston, Massachusetts 02116
Facsimile: (617) 937-2400
Attention: Marc Recht

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others in accordance with this ‎Section 8(d).

 

(e)            Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in ‎Section 6, and in each
case their respective successors, and no other person will have any right or
obligation hereunder. The term “successors” shall not include any purchaser of
the Shares as such from the Agent merely by reason of such purchase.

 



 34 

 

 

(f)            Partial Unenforceability. The invalidity or unenforceability of
any Article, Section, paragraph or provision of this Agreement shall not affect
the validity or enforceability of any other Article, Section, paragraph or
provision hereof. If any Article, Section, paragraph or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.

 

(g)            Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States of America located in the Borough of Manhattan in the City of New
York or the courts of the State of New York in each case located in the Borough
of Manhattan in the City of New York (collectively, the “Specified Courts”), and
each party irrevocably submits to the exclusive jurisdiction (except for
proceedings instituted in regard to the enforcement of a judgment of any such
court, as to which such jurisdiction is non-exclusive) of such courts in any
such suit, action or proceeding. Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum. The Company has irrevocably
appointed Milestone Pharmaceuticals USA Inc., which currently maintains an
office at 6000 Fairview Road, Suite 1200, Charlotte, North Carolina 28210-2252,
United States of America, as its agent to receive service of process or other
legal summons for purposes of any such suit, action or proceeding that may be
instituted in any state or federal court in the Borough of Manhattan in the City
of New York.

 

(h)            General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument,
and may be delivered by facsimile transmission or by electronic delivery of a
portable document format (PDF) file. The words “execution,” “execute”, “signed,”
“sign,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include electronic signatures, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper- based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. This Agreement may not be amended or modified unless in
writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit. The Article and Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 



 35 

 

 

[Signature Page Immediately Follows]

 

 36 

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms

 

  Very truly yours,           MILESTONE PHARMACEUTICALS INC.   By: /s/ Joseph
Oliveto     Name: Joseph Oliveto     Title: Chief Executive Officer

 

The foregoing Agreement is hereby confirmed and accepted by the Agent in New
York, New York as of the date first above written.

 

JEFFERIES LLC           By: /s/ Matthew Kim     Name: Matthew Kim     Title:
Managing Director  

 

   

 

 

EXHIBIT A

 

ISSUANCE NOTICE

 

[Date]

 

Jefferies LLC

520 Madison Avenue

New York, New York 10022

 

Attn: [__________]

 

Reference is made to the Open Market Sale Agreement between Milestone
Pharmaceuticals Inc. (the “Company”) and Jefferies LLC (the “Agent”) dated as of
________ ___, 2020. The Company confirms that all conditions to the delivery of
this Issuance Notice are satisfied as of the date hereof.

 

Date of Delivery of Issuance Notice (determined pursuant to ‎Section 3(b)(i)):
_______________________

 

Issuance Amount (equal to the total Sales Price for such Shares):

 

  $             Number of days in selling period:               First date of
selling period:               Last date of selling period:              
Settlement Date(s) if other than standard T+2 settlement:          

 

Floor Price Limitation (in no event less than $1.00 without the prior written
consent of the Agent, which consent may be withheld in the Agent’s sole
discretion): $ ____ per share

 

Comments:  

 

  By:       Name:       Title:  

 

 A-1 

 

 

Schedule A

 

Notice Parties

 

The Company

 

Joseph Oliveto

 

Amit Hasija

 

The Agent

 

Donald Lynaugh

 

Michael Magarro

 

Matthew Kim

 



   

 